Citation Nr: 0523402	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bladder carcinoma.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for neuropathy of both 
legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1949 to May 
1954.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

Service connection is in effect for tonsillectomy, rated as 
noncompensably disabling.  As noted by the RO, the veteran is 
apparently now also claiming entitlement to service 
connection for a disability manifested by inflammation of 
tonsils/tonsillectomy due to nicotine in service.  This is 
not an appellate issue.

A Deputy Vice Chairman of the Board denied a motion to 
advance the case on the docket in September 1998, pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The Board remanded the case in October 2003 for development 
of the evidence.

Issue #4 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The veteran filed the current claim in November 1997.

3.  Evidence of record and medical expert opinion do not 
support that the veteran's cigarette smoking was primarily a 
result of service and/or that it led to nicotine dependence 
in and/or after service which significantly contributed to 
his lung cancer.

4.  Evidence of record and medical expert opinion do not 
support that the veteran's cigarette smoking was primarily a 
result of service and/or that it led to nicotine dependence 
in and/or after service which significantly contributed to 
his cardiovascular disorder.

5.  Neuropathy of both legs was not demonstrated in service 
or for decades thereafter and is not shown by medical 
evidence or opinion to be of service origin, or in any way 
related to anything of service origin.  

6.  If neuropathy of the legs is related to diabetes 
mellitus, evidence of record and medical expert opinion do 
not support that the veteran's cigarette smoking was 
primarily a result of service and/or that it led to nicotine 
dependence in and/or after service which significantly 
contributed to his diabetes mellitus.   



CONCLUSIONS OF LAW

1.  Bladder carcinoma as a result of cigarette smoking, to 
include as secondary to nicotine dependence, is not the 
result of service.  38 U.S.C.A. §§ 1103, 1110, 1111, 1132, 
1153, 1154 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.304, 3.310 (2004).

2.  Cardiovascular disease as a result of cigarette smoking, 
to include as secondary to nicotine dependence, is not the 
result of service.  38 U.S.C.A. §§ 1103, 1110, 1111, 1132, 
1153, 1154 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.304, 3.310 (2004).

3.  Lower extremity neuropathy was not incurred in or 
aggravated by service and may not be so presumed, and if 
secondary to diabetes mellitus, any diabetes as a result of 
cigarette smoking, to include as secondary to nicotine 
dependence, is not the result of service.  38 U.S.C.A. 
§§ 1103, 1110, 1111, 1132, 1153, 1154 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection. The Board concludes the discussions in the 
initial rating decision, statement of the case (SOC), 
supplemental statement of the case (SSOC), and subsequent 
letters sent to the veteran, as well as the extensive and 
specific information contained with the Board's remand, 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  He has been 
provided with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

And although he has argued with the nature of the pertinent 
and applicable regulations, he has been repeatedly provided 
with pertinent portions thereof, i.e., alleged to be due as 
in this case, to cigarette smoking and disability said to be 
a result thereof.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  A complete VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  A VCAA letter was 
provided to the veteran  Then another was also sent which was 
somewhat more detailed and cured any prior deficits therein.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.")

In the present case, the Board finds that there was no 
prejudice to the veteran.  The veteran has been provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given a fully- compliant VCAA 
notice letter and was given an opportunity to respond.  The 
veteran did not submit any additional evidence. He was 
subsequently provided with 60 days to submit additional 
evidence following the issuance a SSOC, and he did not submit 
additional evidence.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He cancelled a hearing scheduled for the RO.  The 
claims file contains his service medical records. There are 
private medical records that the veteran has submitted. The 
Board also notes that the veteran has been afforded an 
examination. And the examiner also offered a medical opinion 
regarding the service connection claim.  Although the veteran 
and his representative have indicated that a remand is 
warranted in this case for another medical opinion, the Board 
finds that such additional development is not warranted as 
the medical opinion which is already of record is adequate to 
resolve the claim [except as relates the issue #4].  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim, and no further assistance 
to the veteran with the development of evidence is required.

In the circumstances of this case, another remand [except 
with regard to issue #4] to have the RO take additional 
action under the new Act and implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder such as cancer, diabetes mellitus, a 
chronic neurological disorder and/or certain types of chronic 
cardiovascular disease, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

Effective June 10, 1998, for claims received after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  For the purpose of this section, the term 
"tobacco products" means cigars, cigarettes, smokeless 
tobacco, pipe tobacco, and roll-your- own tobacco.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  

In VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  

VAOPGCPREC 19-97 also states that while 38 C.F.R. § 3.310 
provides for "secondary service connection", if a claimant 
could establish that a disease or injury resulting in 
disability was a direct result of tobacco use during service 
(e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel. 38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service. VAOPGCPREC 2- 
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service- incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. § 3.310(a) (2004).  

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim.  In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service- 
acquired nicotine dependence.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In any case, the 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

Service medical records are entirely devoid of any reference 
to smoking, heart disease, cancer of the bladder or 
neuropathy.

The veteran's initial claim for compensation for unrelated 
complaints in 1960 made no reference to smoking, heart 
disease, cancer of the bladder or neuropathy.

Social Security Administration (SSA) records, including those 
dated from 1993, refer to the veteran's having developed 
disability in January 1990.  It was noted that since about 
that time, including in a report in June 1990, he had been 
followed by VA and other physicians for complaints of dyspnea 
on minimal exertion.  He was found to have hypertension which 
was then controlled by medications.  It was noted that an 
evaluation in June 1992 had shown a history of chest pains 
for the past three years.   Diagnoses were diabetes mellitus, 
irreversible, long-standing, with leg peripheral and 
autonomic neuropathy; controlled hypertension; heart disease 
(arteriosclerotic, coronary sclerosis, NSR, angina pectoris, 
Class III-C); and emotional overlay secondary to physical 
impairments.

On VA examination in February 1996, the veteran reported that 
he had been diabetic for many years from which he had since 
developed severe neuropathy involving both legs as well as 
hypertension and ischemic chest discomfort.  He was taking 
various mediations for control of these symptoms.  On 
examination, blood pressure readings were 145/95; 140/85; and 
140/100.  He had decreased deep tendon reflexes and vibration 
sense in his extremities.  There were signs of increased 
light reflex and AV nicking and exudates on both fundi.  
Pertinent diagnoses were of diabetes mellitus, type II, with 
diabetic neuropathy and arteriosclerotic heart disease.  
There were no bladder problems, signs of cancer, or any 
acquired psychiatric problem to include addiction to nicotine 
(or anything else).  He was found on psychiatric evaluation 
to have mild depressive features associated with his other 
disabilities.

Private clinical reports and a statement are of record from 
October 1997 reflecting that the veteran had a history of 
transitional cell carcinoma of the urinary bladder, Grade I 
of III, without lamina propia invasion noted.  

A physician, AP-B, M.D., opined that the veteran was a 
"chronic smoker for many years.  His tumor is, probably, 
related to chronic smoking".  (emphasis added)

Private clinical reports from 1997 show that the veteran 
underwent open heart surgery and then, in September 1997, had 
a transurethral resection of a bladder tumor. 

VA hospital report from March 1998 shows uncontrolled blood 
pressure, elevated blood pressure, angina pectoris, diabetes 
mellitus, type II, coronary artery disease with post-bypass 
surgery and bladder carcinoma.

The veteran has submitted treatise and other materials 
relating to the association between smoking and various 
disabilities including bladder cancer, heart disease and 
diabetes mellitus.

VA examination in February 2002 showed findings similar to 
that of March 1998, reported above.

A private physician's statement was prepared in January 1998 
to the effect that the veteran had been seen a private 
oncological facility in 1998.  The veteran was noted to have 
sought a second opinion with regard to his bladder cancer.  
He had precipitated with painless gross hematuria in July 
1997.  Therefore, he underwent surgery and was found to have 
a bladder tumor at the left lateral wall extending to the 
posterior wall.  Pathology report showed superficial Grade I, 
transitional cell carcinoma.  It was felt that the tumor 
margins had been removed; he was to be watched for long-term 
survival.

As noted in the Board's remand, the case had to be returned 
for additional clinical evaluation to include opinions as 
follows:

1. The appellant should be scheduled for 
an examination appropriate to determine 
the answer to the following question:

Is it at least as likely as not that the 
veteran developed a dependence on 
nicotine during service?  In this regard, 
discussion should be offered as to the 
veteran's smoking history, either before, 
during or after service, as is reflected 
by the record.  If in-service dependence 
is found, the examiner should also answer 
the following questions:

(a) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his cardiovascular 
disease?

(b) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his bladder 
cancer?  Ask the examiner to state in the 
report if the claims folder was reviewed.  
Ask the examiner to comment on the 
opinion of Dr (B), and to reconcile any 
conflicting etiology opinions.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo appropriate 
examination(s) to determine whether it is 
at least as likely as not that the 
veteran has current ...neuropathy of both 
legs that are related to service.  Ask 
the examiner to state in the report if 
the claims folder was reviewed.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

Thereafter, extensive VA evaluations were undertaken, reports 
from which are in the file.  The claims file and all evidence 
was before the examiners prior to their evaluations.

On the special VA cardiovascular examination in April 2004, 
the examiner noted that the veteran claimed he began using 
cigarettes in service and developed smoking addiction that he 
had for many years after service and that he developed 
cardiovascular disease as the result thereof.  Specifically, 
the veteran claimed that he started smoking cigarettes while 
in the Navy in 1949; that he had smoked about 2-3 packs of 
cigarettes a day for about 15 years, quit in the mid 1960's, 
and then started with cigars, smoking until the 1970's.  
Cardiac findings are recorded in detail.  The examiner opined 
that

Service Medical Records reviewed do not 
showed (sic) any evidence of tobacco use 
during active service.  Post service 
available records show a medical 
certificate dated 11-17-97 which stated 
patient was a chronic smoker for many 
years, but did'nt(sic) specify dates.

On the special VA oncological evaluation in May 2004, his 
history was taken in detail.  The examiner noted that while 
the veteran had not smoked prior to service, he did smoke in 
service and since.  It was also reported in medical 
literature that bladder cancer was related to cigarette 
smoking.  He had smoked for some time and then stopped and 
again started smoking.  After providing extensive clinical 
details, the examiner opined that

There is no other exposure to carcinogens 
like tar or benzine, etc.  The 
development of nicotine dependence during 
service has not been proved so, at 
present we can not attest that tobaccos 
use [of service origin] was the proximate 
cause of bladder carcinoma.  (emphasis 
added)

On the special neurological examination in May 2004, a 
detailed history and clinical report was recorded.  The 
examiner concluded that the veteran had clinical signs and 
symptoms of 

peripheral sensory motor neuropathy in 
the lower extremities along with 
intermittent claudication due to 
peripheral vascular disease, both 
conditions due to diabetes mellitus.

There is no evidence on service medical 
record of a peripheral neuropathy or 
symptoms to suggest such entity during 
active duty, upon release from active 
duty or afterwards until on or about 
1990.  (emphasis added).

A special psychiatric evaluation was also undertaken in 2004.  
Extensive report is in the file.  The examiner concluded that 
he exhibited no mental disorder.  However, an addendum to 
that report was as follows:

With the evidence available, including 
the veteran's own statements, the fact 
that he began to smoke, and also drink, 
allegedly while he was in military 
service are not proof of development of 
dependency to either nicotine or alcohol.

Veteran himself indicated that when he 
really smoked heavily was while studying 
college and all of this occurred several 
years after his military service ended.

By definition, based on DSM-IV criteria, 
a diagnosis of dependence on any given 
substance, including Nicotine involves a 
maladaptive pattern of substance use, 
leading to clinically significant 
impairment or distress, as manifested by 
three (or more) of the following, 
occurring at any time, in the same 12 
month period"  

Tolerance

Withdrawal

Persistent desire or unsuccessful efforts 
to cut down or control the substance use.

A great deal of time is spent in 
activities necessary to obtain the 
substance, use the substance or recover 
from its effects.

Important social, occupational, or 
recreational activities are given up or 
reduced because of substance use.

The substance use is continued despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by the substance.

Based on these criteria, the diagnosis of 
Nicotine Dependence cannot be confirmed 
as having developed during active 
military service in this veteran's case.  
(emphasis added)  
 
A statement was received from ESF, dated in January 2005, to 
the effect that he did not recall that the veteran smoked 
prior to service; that he had been with the veteran while 
they were in college in 1956-1959, and recalled that they 
could not study together as he was allergic to smoke and the 
veteran was then smoking a great deal.  He opined that the 
veteran had acquired the habit while in service.

Analysis

In assessing the veteran's claim, it must be noted that both 
he and his friend have observed, and there is no reason to 
deny, that he probably had not smoked prior to service; that 
he began smoking in service and that at some point, he became 
a heavy smoker.  Although they are precluded from drawing 
medical conclusions therefrom, they are in fact permitted to 
make such an observation.  In any event, the college 
observations by his friend were in 1956, two years after 
service and thus not particularly substantively supportive of 
the in-service/post-service nicotine addiction theory anyway.

The veteran filed his claim in November 1997 and is thus not 
curtailed by the somewhat more restrictive legislation 
enacted by Congress that is applicable to claims filed during 
and since the early summer of 1998.  

From the outset, the Board would reiterate what the veteran 
has been told on numerous occasions, namely that it is not 
sufficient to show (as he has submitted in treatise form and 
others have opined such as his private physician) that 
smoking causes and/or may contribute to a myriad of organic 
disabilities including those he is herein claiming.  The 
Board is certainly willing to stipulate that as the case.  

However, that is not and has never been the point.  It is 
rather the claimed association between his service and 
smoking that must be resolved.

Any disability allegedly related to tobacco use, that is not 
diagnosed until after service (as in this case, with regard 
to all the claimed disabilities) would not be precluded from 
being found service connected.  However, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

It is not adequate to support a claim for service connection 
in a case such as this by concluding that smoking started in 
service, but rather that the smoking in service caused the 
disabilities, or that it constituted or precipitated ultimate 
addiction that led to same. 

In this case, it is neither claimed nor is there evidence 
and/or medical opinion to support that the heart, bladder or 
neurological problems (or diabetes for that matter) claimed 
as a result of smoking were caused in service, or that the 
actual smoking in service from 1949-1954 caused them.  Rather 
it is claimed that the smoking in service led to the 
veteran's nicotine addiction which in turn caused his various 
disabilities.  

In this regard, dependence or addiction is not merely an 
observation but a medical assessment which requires medical 
experts.  In this, the opinions of record are entirely 
unequivocal.  The veteran was not shown to be addicted to or 
dependent on nicotine, nor did he manifest a nicotine 
dependency as contemplated within medical and legal 
guidelines (all of which are carefully delineated herein, and 
emphasized above) which may be considered to be of military 
origin.  Accordingly, there is no legal or medical basis for 
a grant of service connection for any of the claimed 
disabilities.  

A doubt is not raised which might be resolved in his favor.  
And while he may not agree with the substance of the 
regulations pertinent to his claim, they are nonetheless both 
entirely applicable and persuasive in his case. 


ORDER

Service connection for bladder carcinoma, a cardiovascular 
disorder and neuropathy of both legs (including due to 
diabetes mellitus) claimed as due to smoking is denied.


REMAND

With regard to the issue #4 on the front cover, the veteran 
has now been found to have visual problems involving his left 
eye.

Available service medical records do no refer to any left eye 
disorder.  The veteran was seen for one or more bouts of 
trichuriasis with abdominal symptoms.

SSA records from November 1992 refer to normal visual acuity 
after correction of 20/20, bilaterally.  Some time 
thereafter, he was found to have diabetes.

On VA evaluation in February 1996, the veteran reported that 
he had developed diabetes mellitus.  The onset of his 
problems had involved visual loss.  However, it is unclear 
whether all the eye problems then and since have been 
attributable to secondary impact of the diabetes.  On 
examination of the eyes, there were signs of increased light 
reflex and AV nicking and exudates on both fundi.  Pertinent 
diagnosis was of diabetic retinopathy.  He also had 
refractive error of the eyes that was correctible.

A report of ophthalmological evaluations in 1997 is in the 
file.  The veteran had had open heart surgery the week before 
and had developed left eye visual problems.  

In the Board's remand of October 2003, one of the 
developmental aspects was for VA to reexamine the veteran's 
eye and to provide an opinion as to the etiology of current 
eye problems.

Although the veteran was present for the other requested 
examinations, he did not appear for the VA eye examination.

Since then, he has stated, in writing, that he was unable to 
attend that examination because of illness.

The veteran's representative has pointed out that the 
guidelines of the Court were not followed in that the remand 
requests were not fulfilled.  That point is well taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
clinical documentation with regard to any 
left eye problems in or since service.  
The RO should assist him in obtaining 
such records, as required.

2.  The veteran should then be scheduled 
for a VA ophthalmological examination.  

The Board would note that the purpose of 
the examination requested in this remand 
is to obtain information or evidence (or 
both) which may be dispositive of the 
appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 
C.F.R. § 3.655 (2004) failure to 
cooperate by attending the requested VA 
examination may result in an adverse 
determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  
The RO should fully document all contacts 
with the veteran in regard to this 
examination, and the reasons, if any, for 
any subsequent failure to report, should 
be noted in writing and filed in the 
claims file.

If he does not present himself for the 
examination, the case should be submitted 
to the examiner nonetheless, and whether 
the veteran is or is not present, an 
opinion should be provided as to (a) the 
specific nature of all left eye problems; 
(b) the probable etiology of current left 
eye problems; and (c) whether it is at 
least as likely as not that the veteran 
has a current left eye problem including 
visual loss which is related to service 
including but not limited to potential 
involvement of inservice trichuriasis.  
The opinion(s) should be clearly 
annotated to the evidence of record.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


